DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to claims field 2/2/2021.  Claims 9, 10, 11, 13 and 20 are amended.  Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 9, 11, 13, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobo 2015/0184552 in view of Control Guru “Signal Filters 
Regarding claim 1
Tobo does not teach determining a rate of change of the demanded position input; obtaining a delta, wherein the delta is representative of a demanded position output of a prior time step subtracted from the demanded position input for the current time step; determining a gain based at least in part on at least one of the rate of change of the demanded position input and the delta; and outputting a demanded position output for the current time step. 
Control Guru (under the Discrete-Time implementation heading) teaches determining a rate of change of the demanded position input (dCO*/dt); obtaining a delta (CO*new-CO*old), wherein the delta is representative of a demanded position output of a prior time step (CO*old) subtracted from the demanded position input for the current time step (see delta as taught by Control Guru); determining a gain (Tf which equals aTd, see section titled Filter-Time Constant); and outputting a demanded position output (CO*new) for the current time step.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobo with the command output filter taught by Control Guru so as to reduce chatter in the demanded position output/controller output signal (page 1 “The derivative action of a PID controller can cause noise in the measured process variable (PV) to be amplified and reflected as “chatter” in the controller output (CO) signal. Signal filters, implemented as either analog hardware or digital software, offer a popular solution to this problem”).
Tobo in view of Control Guru does not teach determining the gain based at least in part on at least one of the rate of change of the demanded position input and the delta.
Janabi-Sharifi teaches determining the gain (the 1/n term in equation 12 page 1005, n being the “window size” discussed infra) based at least in part on at least one of the rate of change of the demanded position input and the delta (equation 12 depends on rate of change (velocity)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobo in view of Control Guru so as to use the adaptive windowing taught by Janabi-Sharifi to provide the low pass filtering of the demanded position output to provide the benefit of a filter that provides an improved combination of reliability and precision (page 1005 “In order to trade precision against reliability, the window size should be selected adaptively depending on the signal itself. The window size should be short when the velocity is high, yielding more reliable estimates and faster calculation; it should be large when the velocity is low so producing more precise estimates).
Regarding claim 2, Tobo in view of Control Guru and Janabi-Sharifi teaches the invention as discussed above.
Tobo further teaches wherein the actuating component is a valve for a turbine engine (See Fig. 5, 201 is a valve associated with both gas turbine 210 and steam turbine 402) 
Regarding claim 4, Tobo in view of Control Guru and Janabi-Sharifi teaches the invention as discussed above.
The limitation of “a slow gain, a fast tracking gain, and a fast recovery gain” has been construed as being at least 3 distinct gains.
As such, Tobo in view of Control Guru and Janabi-Sharifi as discussed above also teaches wherein during determining the gain, the gain is determined to be one of a slow gain, a fast tracking gain, and a fast recovery gain, since the gain is 1/n and since n can be any integer. 
Regarding claim 9, Tobo in view of Control Guru and Janabi-Sharifi teaches the invention as discussed above.
Tobo in view of Control Guru and Janabi-Sharifi as discussed above also teaches a gain based at least in part on at least one of the rate of change of the demanded position (Janabi-Sharifi as discussed supra teaches the gain as dependent on the rate of change of the demanded position) and the delta, wherein the gain is selectable between at least two gains (the gain as taught by Janabi-Sharifi discussed supra is 1/n and since n can be any integer). 
Regarding claim 11, Tobo in view of Control Guru and Janabi-Sharifi teaches the invention as discussed above.
Tobo in view of Control Guru and Janabi-Sharifi as discussed above also teaches wherein the gain is determined based at least in part on both of the rate of change of the demanded position and the delta (the calculation and use of delta is inherent to the calculation and use of the rate of change in positon since the rate of change of position is the delta divided by the time difference between the prior and current step). 
Regarding claim 13
Tobo in view of Control Guru and Janabi-Sharifi as discussed above also teaches wherein wherein determining the gain comprises: scheduling a gain based at least in part on the rate of change of the demanded position and the delta (the calculation and use of delta is inherent to the calculation and use of the rate of change in positon since the rate of change of position is the delta divided by the time difference between the prior and current step), wherein the gain is selectable between three or more gains (the gain as taught by Janabi-Sharifi discussed supra is 1/n and since n can be any integer). 
Regarding claim 14, Tobo teaches a turbine engine (See Fig. 5, 201 is a valve associated with both gas turbine 210 and steam turbine 402), comprising: an actuating component (valve 201); an actuator for actuating the actuating component (the implied element actuating valve 201 see [0020] …The controlling unit 220 executes, for example, the software stored in a storing unit not shown in the figure, and thereby, controls a #2 turbine bypass regulating valve 201. The software must interface with some actuating means for controlling valve 201.  In the alternative it would be obvious to provide an actuator for valve 201 to receive the commands from unit 220 to allow the operation of the valve under the control of the software executing on unit 220); a controller (220).
Tobo does not teach the controller comprising a damping lag filter configured to: obtain a demanded position input of the actuating component for a current time step; determine a derivative of the demanded position input; obtain a delta, wherein the delta is representative of a demanded position output of a prior time step subtracted from the 
Control Guru teaches augmenting a controller with a damping lag filter, the damping lag filter of the controller configured to: obtain (see the discrete time-form of the CO filter under the Discrete-Time Implementation) a demanded position input of the actuating component (CO*new) for a current time step (the time step of CO*new); determine a derivative of the demanded position input (see the discrete time-form of the CO filter under the Discrete-Time Implementation, (CO*new- CO*old)/Tf); obtain a delta (CO*new- CO*old), wherein the delta is representative of a demanded position output (CO*old) of a prior time step (the time step of CO*new) subtracted from the demanded position input for the current time step (see the discrete time-form of the CO filter under the Discrete-Time Implementation); and output a demanded position output for the current time step (the CO per  the discrete time-form of the CO filter under the Discrete-Time Implementation) to the actuator (the Tobo as modified by Control Guru would provide the demanded position output to the actuator).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobo with the command output filter taught by Control Guru so as to reduce chatter in the demanded position output/controller output signal (page 1 “The derivative action of a PID controller can cause noise in the measured process variable (PV) to be amplified and reflected as “chatter” in the controller output (CO) signal. Signal filters, implemented as either analog hardware or digital software, offer a popular solution to this problem”).
Tobo in view of Control Guru does not teach wherein the damping filter is an adaptive damping lag filter with adaptive damping lag filter configured to determine a gain based at least in part on at least one of the derivative of the demanded position input and the delta
Janabi-Sharifi teaches an adaptive gain algorithm for determining a gain (the 1/n term in equation 12 page 1005, n being the “window size” discussed infra) based at least in part on at least one of the rate of change of the demanded position input and the delta (equation 12 depends on rate of change (velocity)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobo in view of Control Guru so as to use the adaptive windowing algorithm taught by Janabi-Sharifi to provide the low pass filtering of the demanded position output to provide the benefit of a filter that provides an improved combination of reliability and precision (page 1005 “In order to trade precision against reliability, the window size should be selected adaptively depending on the signal itself. The window size should be short when the velocity is high, yielding more reliable estimates and faster calculation; it should be large when the velocity is low so producing more precise estimates).
Regarding claim 16, Tobo in view of Control Guru and Janabi-Sharifi teaches the invention as discussed above.
Tobo in view of Control Guru and Janabi-Sharifi as discussed above also teaches wherein the adaptive damping lag filter of the controller is further configured to: set or obtain an initial gain (the initial gain is the initial 1/n value provided/set by the adaptive windowing algorithm as taught by Janabi-Sharifi as discussed above). 
Regarding claim 19, per the rejection of claim 2 supra, Tobo in view of Control Guru and Janabi-Sharifi teaches “A method for controlling an actuating component of a gas turbine engine, the method comprising: obtaining a demanded position input of the actuating component for a current time step; determining a derivative of the demanded position input (the rate of change of the demanded position input as taught in the rejection of claim 1 supra); obtaining a delta, wherein the delta is representative of a demanded position output of a prior time step subtracted from the demanded position input for the current time step; determining a gain based at least in part on at least one of the derivative of the demanded position input and the delta; and outputting a demanded position output for the current time step.
Tobo in view of Control Guru and Janabi-Sharifi as discussed above also teaches wherein the gain is selectable between at least three gains (the gain as taught by Janabi-Sharifi discussed supra is 1/n and since n can be any integer).
Regarding claim 20, Tobo in view of Control Guru and Janabi-Sharifi teaches the invention as discussed above.
Tobo further teaches wherein the actuating component is moveable between an open position and a closed position (see Fig. 6 and 7 which shown a transition of valve 201 between an open and closed position), and wherein during determining the gain, the gain is determined to be in either a filter off state or a filter on state (the filter is always on), wherein when the gain is determined to be in the filter on state, the gain is one of a slow gain, a fast tracking gain, and a fast recovery gain (The limitation of “a slow gain, a fast tracking gain, and a fast recovery gain” has been construed as being at least 3 distinct gains, as such, Tobo in view of Control Guru and Janabi-Sharifi as .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobo in view of Control Guru and Janabi-Sharifi and Wikipedia “Lookup Table”
Regarding claim 12, Tobo in view of Control Guru and Janabi-Sharifi teaches the invention as discussed above.
Tobo in view of Control Guru and Janabi-Sharifi as discussed above does not teach wherein determining the gain comprises looking up a gain value in a lookup table.
Wikipedia “Lookup Table” teaches that runtime computations can be replaced by a lookup table to save processing time (page 1 “In computer science, a lookup table is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobo in view of Control Guru and Janabi-Sharifi to use the lookup table implementation taught by Wikipedia “Lookup Table” to save processing time.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobo in view of Control Guru and Janabi-Sharifi and Wikipedia “Feature Scaling”
Regarding claim 15, Tobo in view of Control Guru and Janabi-Sharifi teaches the invention as discussed above.
The recitations of “wherein the actuator defines a stroke, and wherein the demanded position input is input into the adaptive damping lag filter as a percentage of the stroke, the derivative of the demanded position input is a percentage of the stroke over time, and the demanded position output is output from the adaptive damping lag filter as a percentage of the stroke” is the application of feature scaling to the invention as taught by Tobo in view of Control Guru and Janabi-Sharifi (see Wikipedia “Feature Scaling” under Rescaling “The simplest method is rescaling the range of features to scale the range in [0, 1] or [−1, 1]. Selecting the target range depends on the nature of the data”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tobo in view of Control Guru and Janabi-Sharifi to use the feature scaling taught by Wikipedia “Feature Scaling” to facilitate compatibility with machine leaning algorithms to optimize the gain (Wikipedia page 1 under heading Motivation “Since the range of values of raw data varies widely, in some machine learning algorithms, objective functions will not work properly without normalization . For example, the majority of classifiers calculate the distance between two points by the Euclidean distance. If one of the features has a broad range of values, the distance will be governed by this particular feature. Therefore, the range of all features should be normalized so that each feature contributes approximately proportionately to the final distance. Another reason why feature scaling is applied is that gradient descent converges much faster with feature scaling than without it.).
Response to Arguments
Applicant’s arguments with regards to the prior art rejection of claim 1 have been considered but are not persuasive.  Regarding the term 1/n not being a gain, the term 1/n for a particular value of n is presented as a multiplicative term that is applied a prior input, essentially a gain. Regarding the term velocity not reading on a rate of change in the demanded position, a rate of change in position is a velocity, whether the velocity is demanded or otherwise.
Allowable Subject Matter
Claims 3, 5-8, 10, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 5-8, 17, and 18 the prior art is silent as to modifying the gain based on the size or sign of Delta.
Regarding claim 10, the prior art is silent as setting and maintaining a filter off state in response to the actuating component is moving to a more open position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741